Title: From Alexander Hamilton to Augustus de Grasse, 18 September 1799
From: Hamilton, Alexander
To: Grasse, Alexandre François Auguste de


          
            Sir,
            New York Sepr. 18. 1799
          
          I have the honor to acknowledge your the receipt of your letter of the third inst. and shall be happy to embrace any opportunity which may offer of rendering you a service consistently with the public interest.
          I know of no post at present to which I could recommend you, but should any occur you may rest assured I shall not fail to give you all the assistance in my power—
          With great consn
        